Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 05/19/2022
Claims 1-20 pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  Discretize 

Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ward et al (hereinafter Ward) US Publication No 20200111084 and Abdulla et (hereinafter Abdulla) US Patent No 10395259 in view of Maher Kaddoura (hereinafter Kaddoura) US Patent 10616324.


As per claim 1, Ward teaches:
A system comprising: a feed handler configured to: 
receive a transaction entry from a data feed, the transaction entry indicating at least a floating-point value amount, the data feed associated with a transaction target; 
(Paragraphs [0003]-[0004], [0015], [0017], [0037]-[0038])
converting the amount in the transaction entry to an integer value amount based on a ratio between two underlying components indicated by the transaction target; 
(Paragraphs [0003]-[0004], [0015], [0017], [0037]-[0038], wherein the difference between home and foreign currency is the ratio as recited in paragraph [0024] in the published specification)
Ward does not explicitly teach converting the floating-point value amount in the transaction entry to an integer value amount, however in analogous art of data management, Abdulla teaches:
converting the floating-point value amount in the transaction entry to an integer value amount 
(Column 5, lines 34-46 and Column 6, lines 55-61)
Ward does not explicitly teach and storing the integer value amount in a corresponding entry in the locally stored priority queue, however in analogous art of data management, Kaddoura teaches: modify a locally stored priority queue based on the transaction entry by: 
and storing the integer value amount in a corresponding entry in the locally stored priority queue. (Fig. 4A and column 14, lines 24-46 and column 26, lines 24-33 and column 7, lines 5-10)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ward and Abdulla by incorporating the teaching of Abdulla into the method of Ward. One having ordinary skill in the art would have found it motivated to use the content management of Abdulla into the system of Ward for the purpose of achieving fast processing.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ward and Abdulla and Kaddoura by incorporating the teaching of Kaddoura into the method of Ward and Abdulla. One having ordinary skill in the art would have found it motivated to use the content management of Kaddoura into the system of Ward and Abdulla for the purpose of prioritizing transaction.

As per claim 6, Ward and Abdulla and Kaddoura teach:
 	The system of claim 1, wherein the ratio is a ratio between a first unit value of a first underlying component of the two underlying components, and a second unit value of a second underlying component of the two underlying components. (Paragraphs [0003]-[0004], [0015], [0017], [0037]-[0038], wherein the difference between home and foreign currency is the ratio as recited in paragraph [0024] in the published specification)( Ward)

As per claim 7, Ward and Abdulla and Kaddoura teach:
The system of claim 1, wherein the floating-point value is converted to the integer value by:    
computing an exponent value based on the ratio; shifting a decimal position of the floating-point value by the exponent to generate a shifted floating-point value; 
(Column 5, lines 34-46 and Column 6, lines 55-61)(Abdulla)
and generating the integer value from the shifted floating-point value by rounding the shifted floating-point value to an integer. (Column 5, lines 34-46 and Column 6, lines 55-61)(Abdulla)

As per claim 8, Ward and Abdulla and Kaddoura teach:
The system of claim 1, wherein the floating-point value amount is a relation between a first component and a second component, the floating-point value indicating a requested amount of the second component to exchange for a unit of the first component. 
(Paragraphs [0003]-[0004], [0015], [0017], [0037]-[0038])( Ward)
As per claim 9, Ward and Abdulla and Kaddoura teach:
 	The system of claim 8, wherein the exchange, once executed, is recorded on one or more blockchains. (Column 4, lines 22-31)( Kaddoura)


As per claim 10, Ward and Abdulla and Kaddoura teach:
 	The system of claim 1, wherein the feed handler is configured to receive a plurality of transaction entries from a plurality of different data feeds and combine the data from the plurality of transaction entries into a single locally stored priority queue.
(column 14, lines15-45 and Column 26, lines 30-34)( Kaddoura)

Claims 11 and 16-20 are system claims respectively corresponding to method claims 1 and 6-10 and they are rejected under rational as 1 and 6-10.
Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ward and Abdulla and Kaddoura in view of Tiger et al (hereinafter Tiger) US Publication No 20160037509.

As per claim 2, Ward and Abdulla and Kaddoura do not explicitly teach data feed is received from a remote data feed server, and wherein the feed handler communicates with the remote feed server using a lean version of Transmission Control Protocol/Internet Protocol (TCP/IP), the lean TCP/IP protocol avoiding a latency due to a TCP/IP handshake, however in analogous art of data management, Tiger teaches:  	data feed is received from a remote data feed server, and wherein the feed handler communicates with the remote feed server using a lean version of Transmission Control Protocol/Internet Protocol (TCP/IP), the lean TCP/IP protocol avoiding a latency due to a TCP/IP handshake. 
(Paragraph [0053])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ward and Abdulla and Kaddoura and Tiger by incorporating the teaching of Tiger into the method of Ward and Abdulla and Kaddoura. One having ordinary skill in the art would have found it motivated to use the content management of Tiger into the system of Ward and Abdulla and Kaddoura for the purpose of optimizing connection.

Claim 12 is a system claim corresponding to method claim 2 and it is rejected under the same rational as claim 2.

Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ward and Abdulla and Kaddoura in view of Leftwich et al (hereinafter Leftwich) US Publication No 20190089713.

As per claim 3, Ward and Abdulla and Kaddoura do not explicitly teach present a graphical user interface to a user of the client device, the interface including one or more web pages presenting data from the locally stored priority queue, however in analogous art of data management, Leftwich teaches: 	present a graphical user interface to a user of the client device, the interface including one or more web pages presenting data from the locally stored priority queue. 
(Paragraph [0022])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ward and Abdulla and Kaddoura and Leftwich by incorporating the teaching of Leftwich into the method of Ward and Abdulla and Kaddoura. One having ordinary skill in the art would have found it motivated to use the content management of Leftwich into the system of Ward and Abdulla and Kaddoura for the purpose of interfacing with queue content.

Claim 13 is a system claim corresponding to method claim 3 and it is rejected under the same rational as claim 3.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ward and Abdulla and Kaddoura in view of Boutaba et al (hereinafter Boutaba) US Publication No 20190245680.

As per claim 4, Ward and Abdulla and Kaddoura do not explicitly teach priority queue is a binary search tree (BST) that is indexed according to the integer value amount of each entry in the BST, however in analogous art of data management, Boutaba teaches: 	priority queue is a binary search tree (BST) that is indexed according to the integer value amount of each entry in the BST. 
(Paragraphs [0041] and [0124])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ward and Abdulla and Kaddoura and Boutaba by incorporating the teaching of Boutaba into the method of Ward and Abdulla and Kaddoura. One having ordinary skill in the art would have found it motivated to use the content management of Boutaba into the system of Ward and Abdulla and Kaddoura for the purpose of enabling content search.

As per claim 5, Ward and Abdulla and Kaddoura and Boutaba teach: 	The system of claim 4, further comprising a hash table that has as a key a transaction entry identifier and as a value a reference to the corresponding transaction entry in the BST. (Paragraphs [0041] and [0124])(Boutaba)

Claims 14-15 are system claims respectively corresponding to method claims 4-5 and they are rejected under rational as 4-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/18/2022